If the north jetty had never been constructed and Peacock spit had, nevertheless, arisen above the surface of the waters to the same extent and in the same place as it now exists, there could be no question but that at least the southwesterly shore and beach thereof would be a public highway pursuant to chapter 110 of the Laws of 1901, p. 225. Peacock spit would have been simply a prolongation of the shore of the Pacific ocean, added thereto by natural accretion, and the southwesterly beach of the spit would be nothing more nor less than an addition to the highway.
If, then, it be true that, had Peacock spit risen from the waters unaided by the north jetty, the beach thereof would be held to be a prolongation of the highway, it seems to me to be clear that the fact of the existence of the north jetty should not limit the application of the act of 1901. Had the jetty been constructed a mile or more north of its present location, surely it could not be contended that it would affect the status of the shore and beach south of it as to whether or not the same should be held to fall within the purview of the act of 1901, nor would it have the effect of making the ocean beach lying south of it a portion of the river shore line.
The fact that the jetty was constructed to control or affect the currents of the river is immaterial. For the *Page 175 
purposes of this case, it is simply an artificial construction, whether built for use as a wharf, breakwater or for any other purpose, does not concern us.
Before the jetty was built, the 1901 highway extended to the tip of Cape Disappointment; in my opinion the highway still extends to that place, and Peacock spit, lying on the ocean side of the terminus of the highway, is in the Pacific ocean, and not in the Columbia river.
While I am not prepared to hold that an artificial construction, such as the jetty, could not, under some circumstances, become a portion of a river bank and change, in fact, the actual position of the mouth of the river, I am satisfied that, under the existing circumstances as disclosed in the record now before us, the jetty has not become a portion of the bank of the river, nor has it effected any change in the location of the point where the shore line of the Pacific ocean meets the north margin of the Columbia river.
Such laws as the act of 1901, supra, must be liberally construed for the benefit of the public. The fact that the state may gain a considerable rental by a strict construction of the act, against the manifest purpose thereof to set aside the shore and beach of the Pacific ocean for the use of all the people forever, is immaterial in so far as the question to be determined by this court is concerned.